710 S.E.2d 13 (2011)
INTEGON NATIONAL INSURANCE COMPANY
v.
Jane Elizabeth SECHRIST, Justin Paul Fryar, Paul S. Fryar, and North Carolina Farm Bureau Mutual Insurance Company, Inc.
No. 85P11.
Supreme Court of North Carolina.
June 15, 2011.
Kurt B. Aktug, Greensboro, for Sechrist, Jane Elizabeth, et al.
David Brown, for N.C. Farm Bureau Mut. Ins. Co.
Torin L. Fury, Greensboro, for Integon National Insurance Company.

ORDER
Upon consideration of the conditional petition filed on the 17th of March 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*14 "Dismissed as Moot by order of the Court in conference, this the 15th of June 2011."